Citation Nr: 1521542	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1974 to October 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) which denied service connection for lumbar spine degenerative disc disease with right lower extremity radiculopathy.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his July 2013 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was scheduled for the requested hearing.  The February 2014 hearing notice was sent to the Veteran's prior address rather than his current VA address of record.  The hearing notice was returned as undeliverable by the United States Postal Service.  The Veteran subsequently failed to appear for the scheduled hearing as he did not receive the hearing notice through no fault of his own.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing by mailing a written hearing notice to his current VA address of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

